DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 8/9/2021 has been considered and entered into the record.  The improper claim dependency of claims 2–5 and 7–10 has been corrected.  Claims 1–10 remain pending.

Election/Restrictions
Claims 6–10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2021.
Applicant’s election without traverse of claims 1–5 in the reply filed on 8/9/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvis (US 2004/0198122 A1).
Jarvis teaches a garment constructed to provide microclimate control for the wearer by fluid flow through an enclosed tubular passageway formed by attaching an outer cover material to a first substrate layer.  Jarvis abstract, ¶¶ 7, 12, 43.  The passageway way have a zig-zag pattern with an inlet and outlet at the ends of the passageway.  See id. ¶ 36, Figs. 1 and 2.  The outer cover material is preferably a woven, knit, scrim, film, or nonwoven fabric layer and may be made from thermoplastic polymer.  Id. ¶¶ 11–12, 28.
Claim 5 is rejected as the tubular member is configured to conform and deform as worn as outerwear.  See id. ¶¶ 10–13.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis as applied to claim 1 above, and further in view of Gregory (US 2015/0136361 A1) and Yau (EP 2 966 392 A1).  Jarvis fails to teach the use of an elastomer or rubber with heat transferring filler to form the tubular member.
Gregory teaches a fluid-bearing flexible tube comprising an elastic modulus of less than 2 GPa (e.g., rubber), wherein the tube transfers heat from the fluid through the surface of the tube.  Gregory abstract, ¶¶ 133–140.  The relatively low elastic modulus tubing material provides easy bending, which yields greater heat transfer efficiency.  See id. ¶¶ 4, 8, 140.
It would have been obvious to one of ordinary skill in the art to have used the rubber of Gregory to form the enclosed tubular passageway within the Jarvis garment motivated by the desire to use a material known in the art to perform the same function (e.g., as a flexible heat-transfer material).  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9015-appx-l.html#d0e302450"§ 103."  KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Yau teaches a heat exchanger comprising a plurality of tubes comprising polymer and conductive nanoparticles to improve the tubes’ heat transfer capability.  Yau abstract, ¶ 11.   
It would have been obvious to the ordinarily skilled artisan to have added the conductive nanoparticles to material used to form the enclosed tubular passageway of Jarvis to improve its heat transfer capability.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786